DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 4, and 19 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 3, 4, and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 2, and 19 recite, “and wherein the [sensor] is located on the patient ipsilateral to the access site”. The physical and spatial relationship between the device and the patient makes the patient inseparable from the scope of the claim. Therefore, the limitation is interpreted to encompass or claim the human body and is not patentable subject matter.
Claims 3 recites, “the access site and the [sensor] are both located on a same arm of a patient”. The physical and spatial relationship between the device and the patient makes the patient inseparable from the scope of the claim. Therefore, the limitation is interpreted to encompass or claim the human body and is not patentable subject matter.
Claim 4 is rejected for depending from, and therefore requiring all the limitations of, claim 3. 

Reasons for Allowance
Claims 1, 5-18, and 20-21 are allowable.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Barrett et al. (US Pre-Grant Publication 2012/0154789), Navon (US Pre-Grant Publication 2010/0076281), and Steuer et al. (US Patent No. 5,456,253). Barrett teaches the device for hemodialysis comprising a first oxygen sensor configured as claimed, but fails to teach the second sensor and the calculation of a phase shift value. Navon teaches monitoring and measuring hematocrit and oxygen saturation during hemodialysis, but fails to reasonably teach or suggest the instant claims including the limitations regarding the OSPS. In the opinion of the Examiner, the prior art as a whole, fails to provide sufficient teaching, suggestion, and motivation to lead one of ordinary skill to the instant invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781